Citation Nr: 1634829	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-12 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before an Veterans Law Judge (VLJ) at a videoconference hearing in October 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  In a May 2016 letter the Veteran was informed that the VLJ who held the hearing was no longer employed by the Board and was offered the opportunity to have a hearing before another VLJ.  The Veteran has not contacted the Board to request a new hearing; therefore the Board will proceed with adjudication of the appeal.


FINDING OF FACT

The Veteran's hearing loss did not onset in service or within one year of his separation from service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss as a result of his service.  Specifically, he contends that his hearing loss is related to his in-service noise exposure from weapons and cannon fire.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted on a presumptive basis for certain chronic diseases, including organic disease of the nervous system, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Sensorineural hearing loss is considered by VA to be an organic disease of the nervous system and is thus subject to presumptive service connection under 38 CFR § 3.309(a).  M21-1MR III.iv.4.B.12.a.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Audiological testing in February 2010 showed the Veteran to have a hearing loss disability for VA purposes.  Thus, the pertinent question is whether the Veteran's hearing loss onset in service, within a year of his separation from service, or is etiologically related to his service.

On his report of medical history on his entrance into service he reported hearing loss.  However, at his July 1970 entrance examination, audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
---
15
LEFT
0
0
0
---
5

Service treatment records do not show complaints of or treatment for hearing loss in service.  

At the time of his February 1972 separation from service, his ears were noted to be normal, and audiological evaluation revealed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
---
5
LEFT
10
10
0
---
0

At his October 2012 Board hearing the Veteran first testified that he first personally observed a loss of hearing acuity shortly after service, although he testified later than he noticed his hearing becoming worse while still in service.

Pursuant to his claim, the Veteran submitted records of a private audiological evaluation conducted in October 2004.  At that time, he was diagnosed with bilateral sensoneural hearing loss, although no etiological opinion was provided.  Additionally, his private audiologist referenced a previous treatment visit in January 1998 at which he was also diagnosed with sensoneural hearing loss bilaterally.  

The Veteran underwent a VA examination in February 2010.  Addendum VA opinions were obtained in August 2011 and May 2014. 

At the February 2010 VA examination, the Veteran reported having been exposed to noise in service and experiencing loss of hearing acuity since that time.  The examiner opined that the Veteran's hearing loss was less likely than not related to any in service noise exposure.  In so finding, the examiner found that the Veteran's hearing had been normal at his separation from service and that although a threshold shift had occurred in the hearing acuity of the Veteran's right ear, such a shift was "not indicative of noise induced hearing loss" but could have been caused by cerumen impaction ear infection, or earphone placement.  

In an August 2011 addendum, a second examiner pointed out that acoustic trauma normally causes damage to hearing at the time of the exposure, meaning that had the Veteran's in-service noise exposure caused his hearing loss that hearing loss would have been noted at his separation from service.  He further clarified that there had been no significant threshold shift in the Veteran's hearing acuity from his entry to his separation from service, noting that a significant threshold shift is defined as a change of at least 15 decibels.  The examiner again concluded that it was less likely than not that the Veteran s hearing loss was a result of his military service.  However he failed to note that the Veteran's in-service audiograms appear to document a 15-decibel threshold shift in the right ear at both 500 and 1,000 Hertz frequencies which would appear to be a significant threshold shift even under his stated criterion.

In May 2014 a third examiner reviewed the Veteran's record and also opined that it is less likely than not that the Veteran's hearing loss was caused by noise exposure in service.  The examiner noted that the Veteran had an improvement in hearing sensitivity at high frequencies between his entrance and separation audiological examinations, which is not typical for acoustic trauma where a decline in hearing is expected.  The examiner stated that the National Institute for Occupational Safety and Health recommends that a significant threshold shift is defined as a 15
dB HL shift or more.  The examiner stated that the 15dB shift in hearing noted in the right ear at 500 Hz and 1000 Hz is not consistent with hearing loss from noise exposure as noise exposure typically affects the high frequency range of hearing (2000-6000 Hz).  The examiner cited to the medical literature in explaining that the low-frequency shifts could have been due to testing variability, background noise present in the testing room, cerumen build-up, poor headphone placement or other factors. The examiner further explained that typically noise-induced hearing loss presents immediately after an acoustic trauma, showing a shift in high-frequency thresholds.  The examiner further noted that the Veteran's current hearing shows normal hearing sensitivity at 500, 1000, and 2000 Hz, thus there remains no significant shift since his 1970 testing.  The examiner opined that the Veteran's hearing loss is most likely due to general aging factors.

The Board finds the May 2014 VA opinion to be well-reasoned and to adequately address the evidence of record and finds that it is the most probative etiology opinion of record.

The Board acknowledges the opinion of the Veteran that his hearing loss is related to service, but finds it less probative than the opinion of the VA examiner, who is a medical professional.  The Veteran, as a lay person, does not have the education, training, or experience to offer an opinion as to the etiology of his hearing loss, which is a complex etiological question involving internal, unseen processes.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011), Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board acknowledges that the Veteran is competent to report when he first observed that he was having hearing difficulties.  However, the Board finds that the objective testing does not support the Veteran's contention that his hearing problems onset in service.  Further, the Veteran himself has not been consistent in reporting the onset of his hearing loss in service, suggesting his recollection lacks credibility.

There is further no objective testing showing that the Veteran's hearing loss manifest to a compensable degree within a year of his separation from service.  Even if the Board were to find the Veteran's recollection of having hearing problems at that time credible, there is insufficient evidence to determine that the condition existed at a compensable level based only on the Veteran's general testimony of having trouble hearing.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2010, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in February 2010  with addendum VA opinions obtained in August 2011 and May 2014.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the May 2014 VA opinion provides sufficient rationale and adequately addresses the evidence.  Therefore, the Board finds that the examination and opinion is adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for hearing loss is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


